DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-24 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-24 of prior U.S. Patent No. 9,501,498. This is a statutory double patenting rejection.

Allowable Subject Matter
Claims 1-24 would be allowable if rewritten or amended to overcome the double patenting rejections, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach the sole independent Claim 1 which specifically comprises the following features in combination with other recited limitations:
-- canonical shape database storing shape objects having geometrical attributes of canonical shapes, shape attributes, and having reference key frame points-of-view (PoVs);  and 
-- an object ingestion engine programmed to perform the steps of: 
- deriving a set of edges as recited;  
- obtaining a shape result set from the canonical shape database based on geometrical information from the set of edges as recited;  
- selecting at least one target shape object from shape objects in the shape result set; 
- generating an object model as recited;  
- deriving a set of model key frame PoVs from the object model and the reference key frame PoVs associated with the at least one target shape object;  
- instantiating a descriptor object model from the object model as recited;  
- creating a set of key frames bundles from the descriptor object model as a function of the set of model key frame PoVs.

The following references are the most relevant prior art: US 20150193972 A1, US 20020001398 A1, US 20090103814 A1, US 20100286827 A1, US 20110081081 A1, and US 7643683 B2. None of them alone teaches the combination of the above-listed features. None of them can be combined obviously to teach the set of features recited above, either.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729. The examiner can normally be reached M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UTPAL D SHAH/Primary Examiner, Art Unit 2665